Name: Commission Regulation (EC) No 1565/2001 of 31 July 2001 amending Regulation (EEC) No 2191/81 on the granting of aid for the purchase of butter by non-profit making institutions and organisations
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  cooperation policy;  legal form of organisations
 Date Published: nan

 Avis juridique important|32001R1565Commission Regulation (EC) No 1565/2001 of 31 July 2001 amending Regulation (EEC) No 2191/81 on the granting of aid for the purchase of butter by non-profit making institutions and organisations Official Journal L 208 , 01/08/2001 P. 0015 - 0015Commission Regulation (EC) No 1565/2001of 31 July 2001amending Regulation (EEC) No 2191/81 on the granting of aid for the purchase of butter by non-profit making institutions and organisationsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 15 thereof,Whereas:(1) Commission Regulation (EEC) No 2191/81(3), as last amended by Regulation (EC) No 1207/98(4), provides for the grant of aid for the purchase of butter by non-profit-making institutions and organisations. In view of the current situation on the butter market and the level of sales under that Regulation, the aid amount must be reduced.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1In the first subparagraph of Article 2(1) of Regulation (EEC) No 2191/81, the amount of "ECU 105" is replaced by "EUR 100".Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 July 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 213, 1.8.1981, p. 20.(4) OJ L 166, 11.6.1998, p. 37.